Bubenstein, S.
In this proceeding a daughter of the decedent opposes the grant of letters of administration to the petitioner, an only son, and requests that letters be issued to her, to which the other two daughters have consented. The objections are personal and not based on any of the grounds specified in section 94 of the Surrogate’s Court Act. The petitioner and the objectant are in the same class of priority, as children of the deceased, under subdivision 2 of section 118 of the Surrogate’s Court Act. The section specifically states that there shall be no preference on account of sex. Matter of Brinckmann (89 Misc. 41), cited by counsel for petitioner, was decided when the law gave preference to brothers over sisters. The other case cited by counsel, Matter of Eggsware (123 Misc. 548), stands for the proposition that where there is an apparent hostility between persons in the same class of priority for appointment and they have been unable to agree as to an appointment, as here, the Surrogate may not, by reason thereof, appoint a stranger, but will appoint the one requested by a majority of the distributees who represent the largest share of the estate. The general guide for the exercise of the court’s discretion, as stated in section 118, is that “ that person must be appointed, who will, in the judgment of the Surrogate, best manage the estate of the intestate.” And further, “If there *843are several persons equally entitled to administration, the surrogate may grant letters to one or more persons ” (emphasis supplied).
In view of the circumstances herein, and it appearing that the objectant is more conversant with the affairs of the decedent and is the choice of the two remaining distributees herein, the court, exercising its discretion in the best interests of the estate, directs that letters of administration issue to the objectant upon her qualifying according to law.
Proceed accordingly.